Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 25, 2019

The Court of Appeals hereby passes the following order:

A19A1906. JOHN I. PAULK, JR. v. CARROLL COUNTY, GEORGIA et al.

      Upon consideration of Appellant’s motion to transfer appeal to the Supreme
Court, the motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/25/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.